Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject amendment filed with RCE on 05/23/2022:
Claims 1-21 have been examined. 
Claims 1-21 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.
	
	
Response to Amendment
Drawings 
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “electronic client device;” “plurality of electronic client devices;” “first unit of the plurality of different units;” “second unit of the plurality of different units” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "N in circle,” in fig. 1, and "N in square box," in fig. 2, have both been used to designate “client unit N.” In other words, it is unclear whether the "N in circle” is the same as the "N in square box," or the "N in circle” is different from the "N in square box."
3.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the structural details, i.e. the interconnections of the steps, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP §608.02(b), MPEP §608.02(d). 
With regard to fig. 1-5, the figures merely show flow charts using generic symbols, but lack any relevant text that would provide a proper understanding of the interconnections between the generic symbols, i.e. what is being determined in the decision/step blocks and what values are being set in the other blocks. One of ordinary skill in the art would not be capable of viewing the drawings and properly understanding the methods.
4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
1.	Applicant’s amendments have partially overcome the claim 21 objections to from the previous Office Action.
2.	Claim 11, as recently amended, objected to because of the following informalities: it is recommended to rewrite the 4th limitation of the recently amended claim 11 as the following: “… enabling a selective cooling, in advance, of the second unit requiring cooling based on the predicted temperature data (T(t')), wherein the second electronic processor of the electronic server (200) is configured to receive the collected operating parameter input data (X(t)) and temperature data (T(t)) and, based on the received operating parameter data (X(t) and T(t)), optimize and improve the predictive mathematical model (Func) or create a new predictive mathematical model (Func").” Appropriate correction is required.
3.	Claims 1-21, as recently amended, objected to because of the following informalities: it is recommended, for the clarity purposes, to remove from the claim language the data/value abbreviations, in prentices; data/value symbols, in prentices; data/value/function/model designation, in prentices, since they already explained and supported in the specification. Appropriate correction is suggested/recommended.

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.1	This application includes one or more claim limitations that use the word “means” or “step,” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “battery management unit;” “heat dissipation unit” in claims 1, 7, 11, 17 and 21.
Per fig. 2, Para [0045, 0048, 0054] of the published specification, the claimed/specified “battery management unit;” “heat dissipation unit” appear to be structure elements/components of a bigger structure.  
	Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
1.2	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “first unit of the plurality of different units;” “first unit;” “second unit of the plurality of different units;” “second unit” in claims 1, 7, 11, 17 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.1	Claims 1-21  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1.1.1	Claims 1, 11 and 21, as amended, recite the newly added limitation/feature/scenario: “perform/performing real-time collection and storage of operating parameter input data (X(t)) of a first/one unit of the plurality of different units on the motor vehicle for evaluating a temperature of a second/another unit of the plurality of different units requiring cooling on the motor vehicle,” which is not supported or described in the specification, as originally filed or as published. The specification, at least as published, in abstract, Para [0006, 0019, 0032], provides support for the following scenario: “… real-time collection and storage of calculation input data on the corresponding motor vehicle which can be used to evaluate a temperature of a unit requiring cooling on the motor vehicle,” which is different from the newly claimed, more narrow “perform(ing) real-time collection and storage of operating parameter input data of a first unit of the plurality of different units on the motor vehicle for evaluating a temperature of a second unit of the plurality of different units requiring cooling on the motor vehicle,” because there is no such a distribution of functionalities as “real-time collection and storage of operating parameter input data of first/one unit …  on motor vehicle for evaluating temperature of second/another unit … requiring cooling on the motor vehicle.” Clarification is required.
For the purpose of this examination, the limitation(s)/feature(s) “perform/performing real-time collection and storage of operating parameter input data (X(t)) of a first unit of the plurality of different units on the motor vehicle for evaluating a temperature of a second unit of the plurality of different units requiring cooling on the motor vehicle,” in claims 1, 11 and 21, are not given patentable weight, and hence claims 1, 11 and 21 will be interpreted as they were during previous examination, in the previous office action.
1.1.2	Claims 1-2, 6-9, 11-12, 16-18 and 20-21  recite the limitation(s)/feature(s) “electronic client device;” “plurality of electronic client devices” that are not supported or described in the specification, as originally filed or as published. The specification is silent on the terms “electronic client device;” “client devices;” “device” at all, NEITHER any information, in Applicant’s remarks/arguments, is being provided on where or in which paragraphs of the Applicant’s specification the support for the newly added “device(s)” in the amended claims can be found. Clarification is required.
For the purpose of this examination, the limitation(s)/feature(s) “electronic client device;” “plurality of electronic client devices” are not given patentable weight, and will be interpreted as they were, in claims 1-2, 6-9, 11-12, 16-18 and 20-21 during previous examination, in the previous office action, as “vehicle plural client units/vehicle plural system elements/components in data connection with a vehicle server/vehicle computer/processor.”
1.1.3	Claims 1, 7, 11, 17 and 21 recite the limitation(s)/feature(s) “first unit of the plurality of different units;” “first unit;” “second unit of the plurality of different units;” “second unit” that are not supported or described in the specification, as originally filed or as published. The specification is silent about the terms “first unit of the plurality of different units;” “first unit;” “second unit of the plurality of different units;” “second unit” at all, NEITHER any information, in Applicant’s remarks/arguments, is being provided on where or in which paragraphs of the Applicant’s specification the support for the newly added “first unit of the plurality of different units;” “first unit;” “second unit of the plurality of different units;” “second unit” in the amended claims can be found. Clarification is required.
For the purpose of this examination, the limitation(s)/feature(s) “first unit of the plurality of different units;” “first unit;” “second unit of the plurality of different units;” “second unit” are not given patentable weight, and claims 1, 7, 11, 17 and 21 will be interpreted as they were during previous examination, in the previous office action.
1.1.4	Claims 2-10 and 12-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.1	Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.1.1	Claims 1, 7, 11, 17 and 21, as recently amended, recite the limitations/features “first unit of the plurality of different units;” “first unit;” “second unit of the plurality of different units;” “second unit,” in the bodies of the claims, which is unclear what they are, whether they are structure elements/components or not, which renders the claims indefinite.
It is also unclear what the claimed terms “first unit” and “second unit” stand for, because the specification, through numerous paragraphs, specifies/provides support for several different “units,” e.g., “server unit;” “client unit(s);” “unit(s) requiring cooling;” “heat dissipation unit,” other “units,” which renders the claims indefinite. 
Additionally, these newly added limitations/features: “first unit of the plurality of different units;” “first unit;” “second unit of the plurality of different units;” “second unit” are not supported or described in the specification, as originally filed or as published. The specification is silent about the terms “first unit of the plurality of different units;” “first unit;” “second unit of the plurality of different units;” “second unit” at all, NEITHER any information, in Applicant’s remarks/arguments, is being provided on where or in which paragraphs of the Applicant’s specification the support for the newly added “first unit of the plurality of different units;” “first unit;” “second unit of the plurality of different units;” “second unit” in the amended claims can be found, which renders the claims indefinite. Clarification is required. 
For the purpose of this examination, the limitation(s)/feature(s) “first unit of the plurality of different units;” “first unit;” “second unit of the plurality of different units;” “second unit” are not given patentable weight, and claims 1, 7, 11, 17 and 21 will be interpreted as they were during previous examination, in the previous office action.
2.1.2	Claims 2-6, 8-10, 12-16 and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 2020/0164763) in view of Gao et al. (US 2014/0012447) hereinafter “Gao”. 

Regarding claims 1 and 11, Holme teaches a cooling control system/method for a motor vehicle comprising (see at least Holme: Figs. 1-4; P. [0047]; P. [0069-71], As used herein, the phrase "active battery temperature management," refers to a system comprising an actuator(e.g. a servomechanism) that modulates the temperature of the battery cell(s), stack, module, or pack in response to a control signal. The system includes a heating device, such as a heat exchanger, resistive heater or inductive heater, and a controller or control device, temperature sensor and optionally, battery sensors. The heating device is located in the space occupied by the battery. The heating device modulates temperature in response to a signal generated by the controller or control device, which can be an open-loop or closed-loop controller or control device... a sensor for measuring ambient temperatures...): 
an electronic server (200) (see at least Holme: Figs. 1-4; P. [0100-104], ...Network interface 18 may be configured to allow data to be exchanged between device 10 and other vehicle devices 60 or other devices 62 attached to a network or networks 61, such as other computer systems or devices; P. [0217-220],...the at least on series string of battery cells and the one or more sensors are located on a vehicle, the vehicle further comprising a processor capable of being coupled to a server accessible to the processer through the server. ); and
a plurality of electronic client devices, each of the plurality of electronic client devices being in data connection with each of a plurality of different units requiring cooling, the plurality of different units including at least one selected from the group consisting of a battery pack unit, a battery management unit, an inverter unit, an electric machine unit, and a gearbox unit and each of the plurality of different units being arranged on the motor vehicle (Holme: Figs. 1-4; P. [0100-102], ...Network interface 18 may also include a wireless connection capability to a network 61 for accessing other devices 62, such as a mobile device, or a server hosting a vehicle and/or battery manufacturer resources site. The vehicle and/or battery manufacturer resources made available from the server may provide updates to the battery or the vehicle relating to the state of the battery predictions, and software updates...) each of the plurality of electronic client devices being arranged on a respective motor vehicle, each of the plurality of electronic client devices including a first electronic processor configured to (Holme: Figs. 3A&B; Figs. 4-5; P. [0096], ...The system includes a computing device (device 10) . The device 10 includes a processor 16 that runs the prediction module code 30 and accesses data 11 used by the battery model. The device 10 is connected to the BMS 210, BMS processor 228 and/or BMS memory 226 for access to data stored thereon relating to values for input parameters to the battery model. The device 10 may also be connected directly to sensors/controllers 209 associated with the vehicle's battery 208...)

    PNG
    media_image1.png
    551
    434
    media_image1.png
    Greyscale
perform real-time collection and storage of operating parameter input (X(t)) data on the motor vehicle for evaluation of a temperature of a unit requiring cooling on the corresponding motor vehicle, (see at least Holme: Table 3.2; Figs. 1-4; P. [0143-44], More specifically, one needs a method for generating the UTS using the real-time or contemporaneously gathered data from the automobile that can be translated into a target value for SOC...; P. [0149]; P. [0046]; P. [0015-16], According to the various embodiments, the PM may make predictions and/or decisions based on data provided by sensors that measure a physical state of the battery, as well as sensor and controller data that monitors or regulates a load current on the battery. The battery sensor data includes such things as a battery's existing temperature...P. [0016] Specific to the battery, e.g., age or number of cycles, capacity fade as a function of time, voltage fade as a function of time, impedance rise as a function of time...; Table 2), 
perform real-time collection and storage of temperature data of the unit requiring cooling (Holme: Figs. 3A&B; P. [0096]; P. [0081-82], ...Lookup tables may be arranged as key-value pairs, where the keys are the data items being searched (looked up) and the values are either the actual data or pointers to where the data are located; P. [0082], ...training a battery model and using the trained battery model to predict a battery state for a vehicle. The discussion makes reference to a supervised training process for a battery model. Semi-supervised or unsupervised training embodiments for a battery model are also contemplated; P. [0071]; P. [0107-108],...Processor 228 executes the code 36, 38 for making online battery state and vehicle/driver decision predictions using the updated model parameters received over the network.), 
predict using the collected operating parameter input data (X(t)), temperature data (T(t’)) at a future time of the unit requiring cooling based on a predictive mathematical model determined by the server unit (Holme: P. [0092-94], The prediction module 30 accesses the battery model 32 from memory and calls the learning component 34 when the prediction module 30 receives a signal indicating that a re-training event has occurred. Upon occurrence of such an event, the prediction module 30 (or learning component 34) accesses from memory the data needed to construct the ITS or UTS for training the battery model. These training sets are then used to train, validate and test the battery model. Upon completion of this training process (as described in greater detail, below) a re-trained, or new version of the battery model 32 is made available. Previous versions of the battery model 32 may be stored in memory or written over with the retrained battery model; P. [0182-195]) and 
enable a selective cooling in advance of the unit requiring cooling based on the predicted temperature data (T(t’)), wherein the server includes a second electronic processor configured to receive the collected operating parameter input data (X(t)) and temperature data from each of the plurality of electronic client devices and, based on the received data (Holme: P. [0120],...a battery management system, such as BMS 210, can temporarily cease, turn on, modulate, or limit the active heating/cooling system based on the battery model's predicted state of the battery. Embodiments of active/passive heat exchangers for a battery and methods for implementing such devices...; P. [0258-260], ...wherein the vehicle has a processor configured for being coupled to a server located over one or more networks and the battery model is accessible through the server the method further comprising: uploading to the server the obtained data and receiving the trained battery model from the server; P. [0084-85], The model is trained using training sets. Each training set includes values for each one of the input parameters of the battery model. In the case of a supervised training, each training 
    PNG
    media_image2.png
    398
    348
    media_image2.png
    Greyscale
set also includes a value for each of the targets corresponding to the input parameter values. The purpose of the battery model (model) is to render an accurate prediction for one or more new battery states...to infer from new values...When certain events occur during use of the battery, the battery model is re-trained using update training sets (UTS), or the battery model is continuously trained whenever new training sets become available. The UTS may correspond to training sets generated as a vehicle is being used and after the battery has gone through several cycles of charging and discharging...; P. [0143-144], “generating the UTS using the real-time or contemporaneously gathered data...Alternatively the BMS may interpolate SOC values from a lookup table stored in memory...; P. [0163],...The learning module's memory may continuously receive and store the sensor data in its memory while the car is being used. Based on the type of use, the learning module will generate a new UTS from the data and train the model...”) and improve the predictive mathematical model (Func) or create a new predictive mathematical model (Func’’) (Holme: P. [0127], Next, the model was retrained (or retuned) using an updated training set (UTS) assembled from aged battery data. This updated model was then used to predict voltages from current values not previously experienced by the model. The updated model was more accurate at predicting battery voltage for an aged battery than the model version trained only on the ITS. A comparison of the voltage predictions versus the actual voltages for the aged battery is shown in FIG. 6C. Examiner interprets a model retrained using updated data for more accuracy as an example of an improved model.).
While Holme teaches an updated model, it does not explicitly disclose both optimized and improved. Additionally, while N is greater than or equal to 1, Holme does not explicitly teach multiple client units. 

    PNG
    media_image3.png
    379
    534
    media_image3.png
    Greyscale
However, in the same field of endeavor Gao discloses client devices (Gao: Figs. 1-2; P. [0023-25], The electric motor 12, the inverter 18 and the battery pack 16 are also connected to a heating/cooling subsystem 20 which operates to heat and/or cool the battery pack 16 , the inverter 18 and the electric motor 12 as required. The heating/ cooling subsystem 20 includes a temperature sensor 34 for the inverter 18 and the electric motor 12, a temperature sensor 36 for the battery pack 16...the heating/cooling subsystem 20 may simply be referred to as a cooling system 20, since, for the purposes described herein, the system 20 is described principally in relation to its ability to cool vehicle components (e.g. the battery pack 16). A vehicle control system 24 is connected to the electric motor 12, the inverter 18 and battery pack 16 and provides control signals to them in order to control the electric vehicle 10 pursuant to the driver's commands and to other embedded control logic.), 
storage of data; and optimize the model (Gao: Figs 1-2. P. [0031], The vehicle control system 24 stores in a memory 24M a thermal performance model 54 of the battery pack 16 and the heating/cooling subsystem 20. The model 54 may include data on a variety of battery operating characteristics...; P. [0027], “...manage various pumps, valves, compressors....and other such components of the heating/cooling subsystem 20...; P. [0031-33], The vehicle control system stores in a memory 24M a thermal performance model 54 of the battery pack 16 and the heating/cooling subsystem 20. The model 54 may include data on a variety of battery operating characteristics...; P. [0037], ...In practice, the operating characteristics may be monitors throughout the life of the electric vehicle and periodically adjusted in accordance with feedback from the data obtained via monitoring...; Examiner interprets periodic adjustment in accordance with feedback to contribute to the prevention of exceeding a threshold as an example of optimization. P. [0042],...USBT against the instant temperature of the battery pack 16 . If the instant temperature is less than the USBT control passes to step 76 in FIG. 2 B. If the instant temperature is greater than the USBT, control passes to a step 64 which computes when to turn on the heating/cooling subsystem 20 in order to avoid reaching the high threshold temperature during Level 3 charging...).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control system disclosed by Holme by implementing thermal management strategizing that considers an entire drive cycle disclosed by Gao. One of ordinary skill in the art would have been motivated to make this modification in order to improve the driving range of the vehicle while avoiding interruption of fast charging benefits. (Gao: P. [0007-8]).

2.	Claims 2, 3, 5, 9, 12-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 2020/0164763) in view of Gao et al. (US 2014/0012447) hereinafter “Gao”, as applied to claims 1 and 11 above, and further in view of Hummon (US 20170288401). 

Regarding claim 2, the combination of Holme and Gao teaches, the cooling control system for a motor vehicle as claimed in claim 1, wherein for the predictive mathematical model (Func) currently being used by each of the plurality of electronic client devices (Holme: P. [0127]; Gao: P. [0031-33]), 
While the combination of Holme and Gao teaches a vehicle using a mathematical model that involves input and temperature data, it does not explicitly teach the electronic server (200 that uses at least a portion of the operating parameter input data (X(t)) and at least a portion of the temperature data (T(t)) received from a respective electronic client device of the plurality of electronic client devices as an input and an output of the predictive mathematical model (Func) respective, to verify the predictive mathematical model (Func).

    PNG
    media_image4.png
    564
    365
    media_image4.png
    Greyscale
However, Hummon, is analogous art and discloses the server unit uses at least a portion of the operating parameter input data (X(t)) and at least a portion of the temperature data (T(t)) received from the client unit as an input and an output of the predictive mathematical model (Func) respectively, to verify whether the data matches the predictive mathematical model (Func) (Hummon: Fig. 2; Figs. 4-5; P. [0026], The computing devices and systems on which the orchestrated energy facility 110 and related components may be implemented may include a central processing unit...servers, and computer systems such as...; P. [0028-29], ...The optimize component is invoked by the facility to generate and implement a plan for an energy system that best satisfies a specified optimization goal or goals in a manner consistent with specified constraints over an optimization period. In block 210, the component obtains or generates one or more generic models based on the physics of the energy consuming device. Each generic model includes one or more inputs and one or more outputs and relates the inputs to the outputs. For example, an energy model for a building may include...As another example, an energy model for a battery-charging system may include inputs related to battery type, battery age, battery temperature, and so on...; P. [0031-32], The select modeling parameter set component is invoked by the facility to select an appropriate modeling parameter set for an optimization period. In block 510, the component identifies the energy system to be optimized using the modeling parameter set to be selected. For example, the component may receive an indication of a unique identifier of the energy system. In block 520, the component determines the conditions of the energy system and relevant environment for the optimization period... compares the determined condition information to modeling parameter sets in one or more modeling parameter set libraries to determine whether there is an exact match. In decision block 530, if there is an exact match, then the component continues...; P. [0016]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control system disclosed by the combination of Holme and Gao by implementing match verification of a model, disclosed by Hummon. One of ordinary skill in the art would have been motivated to make this modification in order to improve techniques for controlling an energy system, avoid inefficiencies, and prevent improper use. (Hummon: P. [0011]; P. [0033]).

Regarding claim 3, the combination of Holme, Gao, and Hummon teaches the cooling control system for a motor vehicle as claimed in claim 2, wherein, when a verification result of the electronic server indicated that an output of the predictive mathematical model (Func) does not match retrieved historical temperature data, the predictive mathematical model is replaced by the new predictive mathematical model (Func’’) (see at least Holme: P. [0127]; Gao: P. [0031-33]; Hummon: Fig. 2; Figs. 4-5; P. [0026]; P. [0029]; [0031-32], ...In block 520, the component determines the conditions of the energy system and relevant environment for the optimization period... compares the determined condition information to modeling parameter sets in one or more modeling parameter set libraries to determine whether there is an exact match. In decision block 530, if there is an exact match, then the component continues...In block 560, the component generates a blended modeling parameter set. In block 570, the component selects the blended modeling parameter set...; P. [0016-18]).
The Examiner find that the “modeling parameter sets in one or more modeling parameter set libraries,” in the Holme reference, teaches on “retrieved historical data” in the instant application.

Regarding claim 5, the combination of Holme, Gao, and Hummon teaches the cooling control system for a motor vehicle as claimed in claim 2, wherein, when a verification result of the electronic server indicates that an output of the predictive mathematical model (Func) matches retrieved historical data, the electronic server optimizes and improves the predictive mathematical model (Func) based on data already received, to generate an optimized and improved predicative mathematical model (Func’) (see at least Holme: P. [0127]; see at least Gao: P. [0027]; P. [0031-33]; P. [0037]; P. [0042]; Hummon: Fig. 2; Figs. 4-5; P. [0026], The computing devices and systems on which the orchestrated energy facility 110 and related components may be implemented may include a central processing unit...servers, and computer systems such as...; P. [0028-29]; P. [0031-32], The select modeling parameter set component is invoked by the facility to select an appropriate modeling parameter set for an optimization period. In block 510, the component identifies the energy system to be optimized using the modeling parameter set to be selected. For example, the component may receive an indication of a unique identifier of the energy system. In block 520, the component determines the conditions of the energy system and relevant environment for the optimization period... compares the determined condition information to modeling parameter sets in one or more modeling parameter set libraries to determine whether there is an exact match. In decision block 530, if there is an exact match, then the component continues...; P. [0016]).

Regarding claim 12, the combination of Holme and Gao teaches, the cooling control method for a motor vehicle as claimed in claim 11, wherein for the predictive mathematical model (Func) currently being used by each of the plurality of electronic client device (Holme: P. [0127]; Gao: P. [0031-33]), 
While the combination of Holme and Gao teaches a vehicle using a mathematical model that involves input and temperature data, it does not explicitly teach the electronic server that uses at least a portion of the operating parameter input data (X(t)) and at least a portion of the temperature data (T(t)) received from a respective electronic client device of the plurality of electronic client devices as an input and an output of the predictive mathematical model (Func) respective, to verify the predictive mathematical model (Func).
However, Hummon, is analogous art and discloses the server unit uses at least a portion of the operating parameter input data (X(t)) and at least a portion of the temperature data (T(t)) received from the client unit as an input and an output of the predictive mathematical model (Func) respectively, to verify whether the data matches the predictive mathematical model (Func) (Hummon: Fig. 2; Figs. 4-5; P. [0026], The computing devices and systems on which the orchestrated energy facility 110 and related components may be implemented may include a central processing unit...servers, and computer systems such as...; P. [0028-29]; P. [0031-32]; P. [0016]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control method disclosed by the combination of Holme and Gao by implementing match verification of a model, disclosed by Hummon. One of ordinary skill in the art would have been motivated to make this modification in order to improve techniques for controlling an energy system, avoid inefficiencies, and prevent improper use. (Hummon: P. [0011]; P. [0033]).

Regarding claim 13, the combination of Holme, Gao, and Hummon teaches the cooling control method for a motor vehicle as claimed in claim 12, wherein, when a verification result of the electronic server indicates that the predictive mathematical model (Func) does not match retrieved historical temperature data, the predictive mathematical model (Func) is replaced by the new predictive mathematical model (Func’’) (see at least Holme: P. [0127]; Gao: P. [0031-33]; Hummon: Fig. 2; Figs. 4-5; P. [0026]; P. [0029]; [0031-32], ...In block 520, the component determines the conditions of the energy system and relevant environment for the optimization period... compares the determined condition information to modeling parameter sets in one or more modeling parameter set libraries to determine whether there is an exact match. In decision block 530, if there is an exact match, then the component continues...In block 560, the component generates a blended modeling parameter set. In block 570, the component selects the blended modeling parameter set...; P. [0016-18]).

Regarding claim 15, the combination of Holme, Gao, and Hummon teaches the cooling control method for a motor vehicle as claimed in claim 12, wherein, when a verification result of the electronic server indicates that an output of the predictive mathematical model (Func) matches retrieve historical data, the electronic server optimizes and improves the predictive mathematical model (Func) based on data already received, to generate an optimized and improved predicative mathematical model (Func’)(see at least Holme: P. [0127]; see at least Gao: P. [0027]; P. [0031-33]; P. [0037]; P. [0042]; Hummon: Fig. 2; Figs. 4-5; P. [0026], The computing devices and systems on which the orchestrated energy facility 110 and related components may be implemented may include a central processing unit...servers, and computer systems such as...; P. [0028-29]; P. [0031-32]; P. [0016]).

3.	Claims 4, 6, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 2020/0164763) in view of Gao et al. (US 2014/0012447) hereinafter “Gao”, further in view of Hummon (US 2017/0288401), as applied to claims 3 and 13 above, and further in view of Kojima et al. (US 2008/0073057) hereinafter “Kojima”. 

Regarding claim 4, the combination of Holme, Gao, and Hummon teaches the cooling control system for a motor vehicle as claimed in claim 3, wherein the new predictive mathematical model (Func’’) is selected based on data already received (see at least Holme: Fig. 1; P. [0100], ...The vehicle and/or battery manufacturer resources made available from the server may provide updates to the battery or the vehicle relating to state of battery predictions, and software updates such as cyber security patches...; P. [0127]).
While the combination of Holme, Gao, and Hummon teaches predictive modeling based on received data, it does not explicitly teach by the electronic server from a data memory of the electronic server or the new predictive mathematical (Func’’) is generated by the electronic server based on data already received. 

    PNG
    media_image5.png
    367
    424
    media_image5.png
    Greyscale
However, Kojima, is analogous art and discloses model by the server unit (two hundred) from a data memory of the server unit (two hundred) or the new predictive mathematical model (Func’’) is generated by the server unit based on data already received. (Kojima: Figs. 10-14; P. [0174],...  When the server 7 receives data such as the learning information D.sub.Ak, the server 7 stores the data in the storage unit 72 and builds the probabilistic model M.sub.Aqk (step S125). In this connection, the probabilistic model M.sub.Aqk is built according to the procedure shown in the flow chart of FIG. 7. The server 7 stores the probabilistic model M.sub.Aqk in the storage unit 72 and relates the probabilistic model M.sub.Aqk to ID of the passenger. After that, the server 7 returns the built probabilistic model M.sub.Aqk to the air conditioner body 3, which transmitted the learning information D.sub.Ak, by referring to ID of the vehicle (step S126). On the other hand, in step S123, when i.sub.Ak is not equal to n1*j, the controller 60' shifts the control to step S127; P. [0164],...The air conditioner 2 according to the third embodiment of the present invention includes an air conditioner body 3 mounted on the vehicle 4 and a server 7 arranged in a service center. The air conditioner body 3 can transmit data to the server 7 and receive data from the server 7 through the wireless communication network 8 such as a mobile phone network; P. [0167],...The server 7 is composed of a so-called data storage server or PC. The server 7 includes a wireless communicating unit 71 having a communication...wireless communication network 8...; P. [0022]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control system disclosed by the combination of Holme, Gao, and Hummon by implementing sever-built models based on received data, disclosed by Kojima. One of ordinary skill in the art would have been motivated to make this modification in order to allow for model building while avoiding heavy calculation load on a vehicle processor. (Kojima: P. [0007]; P. [0033]).

Regarding claim 6, the combination of Holme and Gao teaches the cooling control system for a motor vehicle as claimed in claim 1, wherein the new predictive mathematical model (Func’’)  or the optimized and improved predictive mathematical model (Func’) is sent to the respective electronic client device (Holme: P. [0224]; [0047], P. [0258-260],...the vehicle has a processor configured for being coupled to a server located over one or more networks and the battery model is accessible through the server, the method further comprising: uploading to the server the obtained data, and receiving the trained battery model from the server; Gao: P. [0031-33]; P. [0037]).
While the combination of Holme and Gao teaches model uploading and receiving, it does not explicitly teach for use and is stored in a data memory of the electronic server.
However, Kojima, is analogous art and discloses model sent to the client unit for use and it stored in a data memory of the server unit (200) (Kojima: Figs. 10-14; P. [0174],...When it is judged that i.sub.Ak=n1*j, the controller 60' transmits the learning information D.sub.Ak, which is stored in the storage unit 61 and related to the passenger and the setting operation number k, to the server 7 together with passenger ID and vehicle ID (step S124). When the server 7 receives data such as the learning information D.sub.Ak, the server 7 stores the data in the storage unit 72 and builds the probabilistic model M.sub.Aqk (step S125). In this connection, the probabilistic model M.sub.Aqk is built according to the procedure shown in the flow chart of FIG. 7. The server 7 stores the probabilistic model M.sub.Aqk in the storage unit 72 and relates the probabilistic model M.sub.Aqk to ID of the passenger. After that, the server 7 returns the built probabilistic 
    PNG
    media_image6.png
    442
    570
    media_image6.png
    Greyscale
model M.sub.Aqk to the air conditioner body 3, which transmitted the learning information D.sub.Ak, by referring to ID of the vehicle (step S126). On the other hand, in step S123, when i.sub.Ak is not equal to n1*j, the controller 60' shifts the control to step S127; P. [0164],...The air conditioner 2 according to the third embodiment of the present invention includes an air conditioner body 3 mounted on the vehicle 4 and a server 7 arranged in a service center. The air conditioner body 3 can transmit data to the server 7 and receive data from the server 7 through the wireless communication network 8 such as a mobile phone network; P. [0167],...The server 7 is composed of a so-called data storage server or PC. The server 7 includes a wireless communicating unit 71 having a communication interface for performing wireless communication so that data can be transmitted and received through the wireless communication network 8...; P. [0022]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control system disclosed by the combination of Holme and Gao by implementing server memory, disclosed by Kojima. One of ordinary skill in the art would have been motivated to make this modification in order to allow for model building while avoiding heavy calculation load on a vehicle processor. (Kojima: P. [0007]; P. [0033]).

Regarding claim 14, the combination of Holme, Gao, and Hummon teaches the cooling control method for a motor vehicle as claimed in claim 13, wherein the new predictive mathematical model (Func’’) is selected based on data already received (Holme: Fig. 1; P. [0100], ...The vehicle and/or battery manufacturer resources made available from the server may provide updates to the battery or the vehicle relating to state of battery predictions, and software updates such as cyber security patches...; P. [0127]).
While the combination of Holme, Gao, and Hummon teaches predictive modeling based on received data, it does not explicitly teach by the electronic server from a data memory of the electronic server or the new predictive mathematical model (Func’’)  is generated by the electronic server based on data already received. 

    PNG
    media_image5.png
    367
    424
    media_image5.png
    Greyscale
However, Kojima, is analogous art and discloses model by the server unit (two hundred) from a data memory of the server unit (two hundred) or the new predictive mathematical model (Func’’)  is generated by the server unit based on data already received. (Kojima: Figs. 10-14; P. [0174],...  When the server 7 receives data such as the learning information D.sub.Ak, the server 7 stores the data in the storage unit 72 and builds the probabilistic model M.sub.Aqk (step S125). In this connection, the probabilistic model M.sub.Aqk is built according to the procedure shown in the flow chart of FIG. 7. The server 7 stores the probabilistic model M.sub.Aqk in the storage unit 72 and relates the probabilistic model M.sub.Aqk to ID of the passenger. After that, the server 7 returns the built probabilistic model M.sub.Aqk to the air conditioner body 3, which transmitted the learning information D.sub.Ak, by referring to ID of the vehicle (step S126). On the other hand, in step S123, when i.sub.Ak is not equal to n1*j, the controller 60' shifts the control to step S127; P. [0164],...The air conditioner 2 according to the third embodiment of the present invention includes an air conditioner body 3 mounted on the vehicle 4 and a server 7 arranged in a service center. The air conditioner body 3 can transmit data to the server 7 and receive data from the server 7 through the wireless communication network 8 such as a mobile phone network; P. [0167], ...The server 7 is composed of a so-called data storage server or PC. The server 7 includes a wireless communicating unit 71 having a communication interface for performing wireless communication so that data can be transmitted and received through the wireless communication network 8...; P. [0022]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control method disclosed by the combination of Holme, Gao, and Hummon by implementing sever-built models based on received data, disclosed by Kojima. One of ordinary skill in the art would have been motivated to make this modification in order to allow for model building while avoiding heavy calculation load on a vehicle processor. (Kojima: P. [0007]; P. [0033]).

Regarding claim 16, the cooling control method for a motor vehicle as claimed in claim 14, wherein the new predictive mathematical model (Func’’) or the optimized and improved predictive mathematical model (Func’) is sent to the respective electronic client device (Holme: P. [0224]; [0047], P. [0258-260],...the vehicle has a processor configured for being coupled to a server located over one or more networks and the battery model is accessible through the server, the method further comprising: uploading to the server the obtained data, and receiving the trained battery model from the server; Gao: P. [0031-33]; P. [0037]).
While the combination of Holme and Gao teaches model uploading and receiving, it does not explicitly teach for use and is stored in a data memory of the electronic server.
However, Kojima, is analogous art and discloses model sent to the client unit for use and it stored in a data memory of the server unit (200) (Kojima: Figs. 10-14; P. [0174],...When it is judged that i.sub.Ak=n1*j, the controller 60' transmits the learning information D.sub.Ak, which is stored in the storage unit 61 and related to the passenger and the setting operation number k, to the server 7 together with passenger ID and vehicle ID (step S124). When the server 7 receives data such as the learning information D.sub.Ak, the server 7 stores the data in the storage unit 72 and builds the probabilistic model M.sub.Aqk (step S125). In this connection, the probabilistic model M.sub.Aqk is built according to the procedure shown in the flow chart of FIG. 7. The server 7 stores the probabilistic model M.sub.Aqk in the storage unit 72 and relates the probabilistic model M.sub.Aqk to ID of the passenger...On the other hand, in step S123, when i.sub.Ak is not equal to n1*j, the controller 60' shifts the control to step S127; 
    PNG
    media_image6.png
    442
    570
    media_image6.png
    Greyscale
 P. [0164],...The air conditioner 2 according to the third embodiment of the present invention includes an air conditioner body 3 mounted on the vehicle 4 and a server 7 arranged in a service center. The air conditioner body 3 can transmit data to the server 7 and receive data from the server 7 through the wireless communication network 8 such as a mobile phone network; P. [0167], ...The server 7 is composed of a so-called data storage server or PC. The server 7 includes a wireless communicating unit 71 having a communication interface for performing wireless communication so that data can be transmitted and received through the wireless communication network 8...; P. [0022]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control system disclosed by the combination of Holme and Gao by implementing server memory, disclosed by Kojima. One of ordinary skill in the art would have been motivated to make this modification in order to allow for model building while avoiding heavy calculation load on a vehicle processor. (Kojima: P. [0007]; P. [0033]).

4.	Claims 7, 10, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 2020/0164763) in view of Gao et al. (US 2014/0012447) hereinafter “Gao”, as applied to claims 1 and 11 above, and further in view of Fleckenstein et al. (US 2014/0012445) hereinafter “Fleckenstein”. 

Regarding claim 7, the combination of Holme and Gao teaches, the cooling control as claimed in claim 1, further comprising a heat dissipation unit for the unit requiring cooling in the motor vehicle, (Holme: P. [0224]; [0047]; P. [0071]; P. [0258-260]) the corresponding electronic client device of the plurality of electronic client devices starts the dissipation unit, cooling the unit requiring cooling in advance (Gao: Fig. 1; P. [0042]; P. [0049]).
 While the combination of Holme and Gao teaches comparison of instant temperature to a limit, it does not explicitly teach and when the predicted temperature data (T(t’)) is greater than a specified value (Tlim).
However, in the same field of endeavor, Fleckenstein discloses and when the predicted temperature data is greater than a specified value the corresponding client unit starts the dissipation unit, cooling the unit requiring cooling in advance (Fleckenstein: P. [0025], ...In the two-point temperature control system of an electrochemical energy storage device with a liquid cooling device and determination of the temperature of the battery cells, the switching parameters of the cooling device are shifted as a function of the vehicle signals and the signals of the storage device...energy storage device is operated more efficiently without increasing the risk of exceeding the maximum permissible limit temperature...Performance restrictions of the energy storage device owing to too high a temperature are avoided, since extreme loads are predicted. The reduced number of switch-on and switch-off events of the cooling device...; P. [0030],...vehicle operating data may include, in addition to the ambient temperature, the profile of a route that will come up next at time t. The route to be travelled can be calculated, for example, by a GPS navigation system. The characteristic features of an upcoming trip can be used by the temperature control method as an input variable. A characteristic feature of a route to be travelled is, for example, a cluster of curves or slopes. In addition to the route data, additional information can be received by way of a communication system, for example via a GSM connection. This additional information includes, for example, reports on the traffic conditions. Data on the current traffic condition can complement the route data in a useful way. For example, frequent startup and braking actions can be expected along a route with a high volume of traffic or congestion...; P. [0002]; P. [0005]; P. [0007-11],...
At a high rate of temperature increase, it is necessary to activate the cooling device at a lower temperature, so that the maximum permissible limit temperature of the electrochemical energy storage device is not exceeded at any time due to the thermal inertia of the system...). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control system disclosed by the combination of Holme and Gao by controlling cooling based on a maximum temperature limit, disclosed by Fleckenstein. One of ordinary skill in the art would have been motivated to make this modification in order to exhibit a higher energy efficiency, extend the life of cooling components, avoid accelerated battery ageing and improve overall energy balance. (Fleckenstein: P. [0004]; P. [0009]; P. [0013]).

Regarding claim 10, the combination of Holme and Gao teaches, the cooling control system as claimed in claim 1, wherein the operating parameter input data (X(t)) includes (Holme: P. [0127]; Table 3.2; Figs. 1-4; P. [0143-44]; P. [0149]; P. [0015-16]; Gao: P. [0031-33]; P. [0037]).
While the combination of Holme and Gao teaches at least some data used as input for operating parameter, it does not explicitly teach either or both operating parameter data of the unit requiring cooling and road condition data of the motor vehicle, the road condition data being obtained from either or both real-time navigation and satellite positioning data of the motor vehicle.
However, in the same field of endeavor, Fleckenstein discloses wherein the operating parameter input data (X(t)) includes (Fleckenstein: P. [0008]; P. [0016], the vehicle operating data can include a time-dependent record...; P. [0010], According to a preferred embodiment of the present invention, the energy storage device data include a record of the actual temperature value of the electrochemical energy storage device as a function of time, in order to determine a time-dependent temperature gradient from the record of the actual temperature value...) either or both operating parameter data of the unit requiring cooling and road condition data of the motor vehicle, the road condition data being obtained from either or both real-time navigation and satellite positioning data of the motor vehicle (Fleckenstein: P. [0007-11], ...At a high rate of temperature increase, it is necessary to activate the cooling device at a lower temperature, so that the maximum permissible limit temperature of the electrochemical energy storage device is not exceeded at any time...; P. [0025]; [0030], “...vehicle operating data may include, in addition to the ambient temperature, the profile of a route that will come up next at time t. The route to be travelled can be calculated, for example, by a GPS navigation system. The characteristic features of an upcoming trip can be used by the temperature control method as an input variable. A characteristic feature of a route to be travelled is, for example, a cluster of curves or slopes. In addition to the route data, additional information can be received by way of a communication system, for example via a GSM connection. This additional information includes, for example, reports on the traffic conditions. Data on the current traffic condition can complement the route data in a useful way...).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control system, disclosed by the combination of Holme and Gao by implementing cooling control based on road navigation data, disclosed by Fleckenstein. One of ordinary skill in the art would have been motivated to make this modification in order to extend the life of cooling components. Additionally, prevention of temperature exceeding maximum limit contributes to avoiding accelerated battery ageing and improving overall energy balance. (Fleckenstein: P. [0009]; P. [0013]).

Regarding claim 17, the combination of Holme and Gao teaches, the cooling control method as claimed in claim 11, further comprising a heat dissipation unit for the unit requiring cooling in the motor vehicle, (Holme: P. [0224]; [0047]; P. [0071]; P. [0258-260]). the corresponding electronic client device of the plurality of electronic client devices activates the heat dissipation unit, cooling the unit requiring cooling in advance (Gao: Fig. 1; P. [0042]; P. [0049]).
 While the combination of Holme and Gao teaches comparison of instant temperature to a limit, it does not explicitly teach and when the predicted temperature data (T(t’)) is greater than a specified value (Tlim).
However, in the same field of endeavor, Fleckenstein discloses and when the predicted temperature data is greater than a specified value the corresponding client unit starts the dissipation unit, cooling the unit requiring cooling in advance (Fleckenstein: P. [0025], ...In the two-point temperature control system of an electrochemical energy storage device with a liquid cooling device and determination of the temperature of the battery cells, the switching parameters of the cooling device are shifted as a function of the vehicle signals and the signals of the storage device...energy storage device is operated more efficiently without increasing the risk of exceeding the maximum permissible limit temperature...Performance restrictions of the energy storage device owing to too high a temperature are avoided, since extreme loads are predicted. The reduced number of switch-on and switch-off events of the cooling device...; P. [0030],...vehicle operating data may include, in addition to the ambient temperature, the profile of a route that will come up next at time t. The route to be travelled can be calculated, for example, by a GPS navigation system. The characteristic features of an upcoming trip can be used by the temperature control method as an input variable. A characteristic feature of a route to be travelled is, for example, a cluster of curves or slopes. In addition to the route data, additional information can be received by way of a communication system, for example via a GSM connection. This additional information includes, for example, reports on the traffic conditions. Data on the current traffic condition can complement the route data in a useful way. For example, frequent startup and braking actions can be expected along a route with a high volume of traffic or congestion...; P. [0002]; P. [0005]; P. [0007-11],...
At a high rate of temperature increase, it is necessary to activate the cooling device at a lower temperature, so that the maximum permissible limit temperature of the electrochemical energy storage device is not exceeded at any time due to the thermal inertia of the system...). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control method disclosed by the combination of Holme and Gao by controlling cooling based on a maximum temperature limit, disclosed by Fleckenstein. One of ordinary skill in the art would have been motivated to make this modification in order to exhibit a higher energy efficiency, extend the life of cooling components, avoid accelerated battery ageing and improve overall energy balance. (Fleckenstein: P. [0004]; P. [0009]; P. [0013]).

Regarding claim 19, the combination of Holme and Gao teaches, the cooling control method as claimed in claim 11, wherein the operating parameter input data (X(t)) includes (Holme: P. [0127]; Table 3.2; Figs. 1-4; P. [0143-44]; P. [0149]; P. [0015-16]; Gao: P. [0031-33]; P. [0037]).
While the combination of Holme and Gao teaches at least some data used as input for operating parameter, it does not explicitly teach either or both operating parameter data of the unit requiring cooling and road condition data of the motor vehicle, the road condition data being obtained from either or both real-time navigation and satellite positioning data of the motor vehicle.
However, in the same field of endeavor, Sawada wherein the operating parameter input data (X(t)) includes (Fleckenstein: P. [0008]; P. [0016], the vehicle operating data can include a time-dependent record...; P. [0010], According to a preferred embodiment of the present invention, the energy storage device data include a record of the actual temperature value of the electrochemical energy storage device as a function of time, in order to determine a time-dependent temperature gradient from the record of the actual temperature value...) either or both operating parameter data of the unit requiring cooling and road condition data of the motor vehicle, the road condition data being obtained from either or both real-time navigation and satellite positioning data of the motor vehicle (Fleckenstein: P. [0007-11], ...At a high rate of temperature increase, it is necessary to activate the cooling device at a lower temperature, so that the maximum permissible limit temperature of the electrochemical energy storage device is not exceeded at any time...; P. [0025]; [0030], “...vehicle operating data may include, in addition to the ambient temperature, the profile of a route that will come up next at time t. The route to be travelled can be calculated, for example, by a GPS navigation system. The characteristic features of an upcoming trip can be used by the temperature control method as an input variable. A characteristic feature of a route to be travelled is, for example, a cluster of curves or slopes. In addition to the route data, additional information can be received by way of a communication system, for example via a GSM connection. This additional information includes, for example, reports on the traffic conditions. Data on the current traffic condition can complement the route data in a useful way...).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control method, disclosed by the combination of Holme and Gao by implementing cooling control based on road navigation data, disclosed by Fleckenstein. One of ordinary skill in the art would have been motivated to make this modification in order to extend the life of cooling components. Additionally, prevention of temperature exceeding maximum limit contributes to avoiding accelerated battery ageing and improving overall energy balance. (Fleckenstein: P. [0009]; P. [0013]).

Regarding claim 21, the combination of Holme and Gao teaches an electronic client device configured to be mounted on a motor vehicle, the electronic client device including a first electronic processor configured to (see at least Holme: Figs. 1-5; P. [0047], ...a computer processor capable of performing mathematical...; P. [0096], ...The system includes a computing device (device 10) . The device 10 includes a processor 16 that runs the prediction module code 30 and accesses data 11 used by the battery model. The device 10 is connected to the BMS 210, BMS processor 228 and/or BMS memory 226 for access to data stored thereon relating to values for input parameters to the battery model. The device 10 may also be connected directly to sensors/controllers 209 associated with the vehicle's battery 208...; P. [0069-71]; P. [0100-104],): 
perform real-time collection and storage of operating parameter input (X(t)) data on the motor vehicle which is used to evaluate a temperature of a unit requiring cooling on the motor vehicle, (see at least Holme: Table 3.2; Figs. 1-4; P. [0143-44], More specifically, one needs a method for generating the UTS using the real-time or contemporaneously gathered data from the automobile that can be translated into a target value for SOC...; P. [0149]; P. [0015-16], According to the various embodiments, the PM may make predictions and/or decisions based on data provided by sensors that measure a physical state of the battery, as well as sensor and controller data that monitors or regulates a load current on the battery. The battery sensor data includes such things as a battery's existing temperature...; P[0046]; P. [0016] Specific to the battery, e.g., age or number of cycles, capacity fade as a function of time, voltage fade as a function of time, impedance rise as a function of time...; Table 2), 
perform real-time collection and storage of temperature data of the unit requiring cooling (Holme: Figs. 3A&B; P. [0081-82], ...Lookup tables may be arranged as key-value pairs, where the keys are the data items being searched (looked up) and the values are either the actual data or pointers to where the data are located; P. [0082], ...training a battery model and using the trained battery model to predict a battery state for a vehicle. The discussion makes reference to a supervised training process for a battery model. Semi-supervised or unsupervised training embodiments for a battery model are also contemplated; P. [0071]; P. [0107-108],...Processor 228 executes the code 36, 38 for making online battery state and vehicle/driver decision predictions using the updated model parameters received over the network; P. [0092]), the electronic client device/unit being in data connection via a wireless network with a plurality of electronic client devices each arranged on the motor vehicle and each of the plurality of electronic client devices being in data connection a plurality of different units requiring cooling, including the first unit and the second unit, the plurality of different units including at least one selected from the group consisting of a battery pack unit, a battery management unit, an inverter unit, an electric machine unit, and a gearbox unit and each different units being arranged on the motor vehicle and an electronic server (200) including a second electronic processor, each of the plurality of electronic client devices providing additional data including real-time operating parameter input data (X(t)) and temperature data (T(t)) of another unit of the plurality of different units (see at least Holme: Figs. 1-4; P. [0100-102]), 
predict, using the operating parameter input data (X(t)), temperature data (T(t’)) at a future time of the unit requiring cooling based on a predictive mathematical model determined by the electronic server of the cooling control system (Holme: P. [0092-94], The prediction module 30 accesses the battery model 32 from memory and calls the learning component 34 when the prediction module 30 receives a signal indicating that a re-training event has occurred. Upon occurrence of such an event, the prediction module 30 (or learning component 34) accesses from memory the data needed to construct the ITS or UTS for training the battery model. These training sets are then used to train, validate and test the battery model. Upon completion of this training process (as described in greater detail, below) a re-trained, or new version of the battery model 32 is made available. Previous versions of the battery model 32 may be stored in memory or written over with the retrained battery model; P. [0182-195]), wherein a heat dissipation unit is provided for the unit requiring cooling in the motor vehicle, (Holme: P. [0224]; [0047]; P. [0071]; P. [0258-260]) and the electronic client device activates the heat dissipation unit, cooling the unit requiring cooling in advance wherein the second electronic processor of the electronic server (200) is configured to receive the collected operating parameter input data (X(t)) and temperature data (T(t)) from each of the plurality of electronic client devices in real time and, based on the received operating parameter data (X(t) and the temperature data T(t)), optimize and improve the predictive mathematical model (Func) or create a new predictive mathematical model (Func''). (Gao: Figs 1-2. P. [0031]; P. [0027]; P. [0031-33]; P. [0037],P. [0042]; P. [0049]).
 While the combination of Holme and Gao teaches comparison of instant temperature to a limit, it does not explicitly teach and when the predicted temperature data (T(t’)) is greater than a specified value (Tlim).
However, in the same field of endeavor, Fleckenstein discloses and when the predicted temperature data (T(t’)) is greater than a specified value (Tlim) the corresponding client unit starts the dissipation unit, cooling the unit requiring cooling in advance (Fleckenstein: P. [0025], ...In the two-point temperature control system of an electrochemical energy storage device with a liquid cooling device and determination of the temperature of the battery cells, the switching parameters of the cooling device are shifted as a function of the vehicle signals and the signals of the storage device...energy storage device is operated more efficiently without increasing the risk of exceeding the maximum permissible limit temperature...Performance restrictions of the energy storage device owing to too high a temperature are avoided, since extreme loads are predicted. The reduced number of switch-on and switch-off events of the cooling device...; P. [0030],...vehicle operating data may include, in addition to the ambient temperature, the profile of a route that will come up next at time t. The route to be travelled can be calculated, for example, by a GPS navigation system. The characteristic features of an upcoming trip can be used by the temperature control method as an input variable. A characteristic feature of a route to be travelled is, for example, a cluster of curves or slopes. In addition to the route data, additional information can be received by way of a communication system, for example via a GSM connection. This additional information includes, for example, reports on the traffic conditions. Data on the current traffic condition can complement the route data in a useful way. For example, frequent startup and braking actions can be expected along a route with a high volume of traffic or congestion...; P. [0002]; P. [0005]; P. [0007-11],...At a high rate of temperature increase, it is necessary to activate the cooling device at a lower temperature, so that the maximum permissible limit temperature of the electrochemical energy storage device is not exceeded at any time due to the thermal inertia of the system...). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the client unit disclosed by the combination of Holme and Gao by controlling cooling based on a maximum temperature limit, disclosed by Fleckenstein. One of ordinary skill in the art would have been motivated to make this modification in order to exhibit a higher energy efficiency, extend the life of cooling components, avoid accelerated battery ageing and improve overall energy balance. (Fleckenstein: P. [0004]; P. [0009]; P. [0013]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 2020/0164763) in view of Gao et al. (US 2014/0012447) hereinafter “Gao”, as applied to claims 1 and 11 above, and further in view of Sawada et al. (US 2011/0106358) hereinafter “Sawada”. 

Regarding claim 8, the combination of Holme, Gao, and Fleckenstein teaches, the cooling control system as claimed in claim 7, wherein the predictive mathematical model (Func) used on each electronic client device of the plurality of electronic client devices, of the motor vehicle (Holme: P. [0127]; P. [0224]; [0047]; P. [0071]; P. [0258-260]; Gao: P. [0031-33]; P. [0037]).
 The combination of Holme, Gao and Fleckenstein teaches at least a battery and inverter on a motor vehicle, it does not explicitly teach actively selected by a driver.
However, in the same field of endeavor, Sawada discloses model (function) is actively selected by a driver of the motor vehicle. (Sawada: P. [0087], ...it is arranged for the second cooling mode to be selected when the driver has manually selected that second cooling mode, irrespective of the results of determination of cooling mode by the control device 23B, and it is arranged for the first cooling mode to be selected if the result of manual selection of cooling mode and also the result of determination of cooling mode by the control device 23B are both the first cooling mode, accordingly it is possible to perform cooling in the second cooling mode that provides a high cooling capability while according priority to the wishes of the driver of this electric vehicle, when he considers that he wishes to increase the cooling capability according to his driving preferences, or according to the weather conditions while driving or the traveling conditions or the like...; P. [0096-97]; P. [0118], ...a control device 23 that controls a target torque for the motor 1 and the operational state of a cooling system 50 according to the state of operation by the driver and the state of the cooling system 50, and the cooling system 50 that cools the inverter power supply 2 and the motor 1. In the following, in particular, the motor 1, the inverter power supply 2, and the speed reduction device 52 will be termed "drive components".).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control system disclosed by the combination of Holme, Gao, and Fleckenstein by implementing the driver selection of cooling mode, disclosed by Sawada. One of ordinary skill in the art would have been motivated to make this modification in order to effectively supplement automatic selection with manual selection and to control cooling according to intention of driver with a higher cooling capacity (Sawada: P. [0140]).

Regarding claim 18, the combination of Holme, Gao, and Fleckenstein teaches, the cooling control method as claimed in claim 17, wherein the predictive mathematical model (Func) used on each of the plurality of electronic client devices, of the motor vehicle (Holme: P. [0127]; P. [0224]; [0047]; P. [0071]; P. [0258-260]; Gao: P. [0031-33]; P. [0037]).
 The combination of Holme, Gao and Fleckenstein teaches at least a battery and inverter on a motor vehicle, it does not explicitly teach actively selected by a driver.
However, in the same field of endeavor, Sawada discloses model (Func) is actively selected by a driver of the motor vehicle. (Sawada: P. [0087], ...it is arranged for the second cooling mode to be selected when the driver has manually selected that second cooling mode, irrespective of the results of determination of cooling mode by the control device 23B, and it is arranged for the first cooling mode to be selected if the result of manual selection of cooling mode and also the result of determination of cooling mode by the control device 23B are both the first cooling mode, accordingly it is possible to perform cooling in the second cooling mode that provides a high cooling capability while according priority to the wishes of the driver of this electric vehicle, when he considers that he wishes to increase the cooling capability according to his driving preferences, or according to the weather conditions while driving or the traveling conditions or the like...; P. [0096-97]; P. [0118], ...a control device 23 that controls a target torque for the motor 1 and the operational state of a cooling system 50 according to the state of operation by the driver and the state of the cooling system 50, and the cooling system 50 that cools the inverter power supply 2 and the motor 1...).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control method disclosed by the combination of Holme, Gao and Fleckenstein by implementing the driver selection of cooling mode, disclosed by Sawada. One of ordinary skill in the art would have been motivated to make this modification in order to effectively supplement automatic selection with manual selection and to control cooling according to intention of driver with a higher cooling capacity (Sawada: P. [0140]).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 2020/0164763) in view of Gao et al. (US 2014/0012447) hereinafter “Gao”, as applied to claims 1 and 11 above, and further in view of Wentai et al. (WO 2018218520) hereinafter “Wentai”. 

Regarding claim 9, the combination of Holme and Gao teaches, the cooling control system as claimed in claim 1, wherein, the predictive mathematical model of (Holme: P. [0127]; Table 3.2; Figs. 1-4; P. [0143-44]; P. [0149]; P. [0015-16]; Gao: P. [0031-33]; P. [0037]).
While the combination of Holme and Gao does teach electronic server unit (200), it does not explicitly disclose based on data from multiple client units, determining whether the one of the plurality of electronic client devices matches data thereof. 
However, Wentai is analogous art and discloses based on data from multiple client units (1, 2, ..., N), the server unit (200) determines whether the model of one of the multiple client units (1, 2, ..., N) matches data thereof (Wentai: page 5, ... updated file corresponding to the searched predetermined model to the data update device, wherein the data update device updates the ECU data of the vehicle according to the acquired update file corresponding to the predetermined model. The method is to send the system data of different models of vehicles to the server for backup...the corresponding update data can be obtained directly through the server, which is convenient and quick, without It is then updated by 
    PNG
    media_image7.png
    535
    680
    media_image7.png
    Greyscale
the car brand's service organization or other specialized car service agencies...S305, a command for acquiring a predetermined vehicle type update file is sent to the server, so that the server acquires the command of the predetermined vehicle type update file, and according to the command, matching and the updated file corresponding to the plurality of vehicle models stored in advance An update file corresponding to the predetermined model, and sending the updated file corresponding to the found model to the data update device; Page 2, ...a matching unit, configured to match, according to the command, an update file corresponding to the predetermined model in an update file corresponding to a plurality of pre-stored vehicle models...send the updated update file corresponding to the searched predetermined model to the data update device, so that the data update device updates the ECU data of the vehicle according to the acquired update file corresponding to the predetermined model.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control method, disclosed by the combination of Holme and Gao by implementing cooling control based on road navigation data, disclosed by Wentai. One of ordinary skill in the art would have been motivated to make this modification in order to provide convenient and quick access to data (Wentai: Page. [3]).

Regarding claim 20, the combination of Holme and Gao teaches, the cooling control method as claimed in claim 11, wherein, the predictive mathematical model of (Holme: P. [0127]; Table 3.2; Figs. 1-4; P. [0143-44]; P. [0149]; P. [0015-16]; Gao: P. [0031-33]; P. [0037]).
While the combination of Holme and Gao does teach electronic server unit (200), it does not explicitly disclose based on data from multiple electronic client devices of the plurality of electronic client devices, determines whether one of the multiple electronic client devices matches data thereof. 
However, Wentai is analogous art and discloses based on data from multiple client units (1, 2, ..., N), the server unit (200) determines whether the predictive mathematical model of one of the multiple client units (1, 2, ..., N) matches data thereof (Wentai: page 5, ... updated file corresponding to the searched predetermined model to the data update device, wherein the data update device updates the ECU data of the vehicle according to the acquired update file corresponding to the predetermined model. The method is to send the system data of different models of vehicles to the server for backup. When the automobile user needs to update some data or some data of the own system, the corresponding update data can be obtained directly through the server, which is convenient and quick, without It is then updated by the car brand's service organization or other specialized car service agencies...S305, a command for acquiring a predetermined vehicle type update file is sent to the server, so that the server acquires the command of the predetermined vehicle type update file, and according to the command, matching and the updated file corresponding to the plurality of vehicle models stored in advance An update file corresponding to the predetermined model, and sending the updated file corresponding to the found model to the data update device; Page 2, ...a matching unit, configured to match, according to the command, an update file corresponding to the predetermined model in an update file corresponding to a plurality of pre-stored vehicle models...send the updated update file corresponding to the searched predetermined model to the data update device, so that the data update device updates the ECU data of the vehicle according to the acquired update file corresponding to the predetermined model.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control method, disclosed by the combination of Holme and Gao by implementing cooling control based on road navigation data, disclosed by Wentai. One of ordinary skill in the art would have been motivated to make this modification in order to provide convenient and quick access to data (Wentai: Page. [3]).

Response to Arguments
1.	Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection.  
2.	Although the Applicant has amended claims by amending and/or revising some or certain limitations/features into recently amended independent/dependent claims by re-phrasing or modifying some verbiage and claim language, the Examiner finds that scope of the claims has not changed, although language-wise the amended claims look and sound differently from how they looked and sounded when were originally filed. The Examiner also finds that the scope of the amended claims that has not changed resulted in maintaining the same number of the same previously cited prior art references that have not changed as well. Therefore, it is believed that the rejection should be maintained.
3.	Applicant argues, on page 10 of the remarks, filed 05/23/2022, that “… it is clear to one of ordinary skill in the art to understand that the claimed terms "electronic client device" and "electronic client devices" refer to systems including at least an electronic processor (for example, the client units described throughout the Applicant's Specification);” that “[t]he Office, in the present Office action, fails to provide explicit rationale as to why one of ordinary skill in the art would not understand what the particular claim term encapsulates or refers to;” that “[t]here is no explanation provided in the Office action beyond conclusory statements simply that the terms do not appear in the Applicant's Specification,” BUT, HOWER, Applicant does not provide any evidence to, or explanation about, or support for WHY it is clear to one of ordinary skill in the art to understand that the claimed terms "electronic client device" and "electronic client devices" refer to systems including at least an electronic processor (for example, the client units described throughout the Applicant's Specification); OR WHY the Office, in the present Office action, fails to provide explicit rationale as to why one of ordinary skill in the art would not understand what the particular claim term encapsulates or refers to; OR WHY there is no explanation provided in the Office action beyond conclusory statements simply that the terms do not appear in the Applicant's Specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662